UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5126



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL L. HEGMON, a/k/a Sweet,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:06-cr-00052)


Submitted:   April 30, 2007                   Decided:   May 29, 2007


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, George H. Lancaster, Jr., Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant. Charles
T. Miller, United States Attorney, R. Gregory McVey, Assistant
United States Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael   L.   Hegmon     appeals     his    seventy-eight     month

sentence the district court imposed after Hegmon pled guilty,

pursuant to a plea agreement, to one count of distribution of a

quantity of cocaine base, in violation of 21 U.S.C. § 841(a)(1)

(2000).   For the following reasons, we affirm.

            In   post-Booker*       sentencing,     district      courts    must

calculate the appropriate Guidelines range, consider the range in

conjunction with other relevant factors under 18 U.S.C. § 3553(a)

(2000), and impose a sentence. United States v. Moreland, 437 F.3d

424, 432-33 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).                  A

sentence imposed within a properly calculated Guidelines range is

presumptively reasonable.       United States v. Green, 436 F.3d 449,

457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).

            On   appeal,   Hegmon    contends     that    the   district   court

erroneously calculated his advisory Guideline range by attributing

to him a quantity of drugs and possession of a firearm that were

not admitted as a part of his guilty plea.               However, a sentencing

court treating the Guidelines as advisory continues to make factual

findings concerning sentencing factors by a preponderance of the

evidence.     See United States v. Morris, 429 F.3d 65, 72 (4th Cir.

2005), cert. denied, 127 S. Ct. 121 (2006).




     *
      United States v. Booker, 543 U.S. 220 (2005).

                                     - 2 -
            Hegmon     also       contends        that   the     presumption       of

reasonableness this court affords post-Booker sentences that are

within a properly calculated Guidelines range is unconstitutional.

A plethora of circuit precedent forecloses this argument.                         See,

e.g., United States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir.

2006), petition for cert. filed, __ U.S.L.W. __ (U.S. July 21,

2006) (No. 06-5439); United States v. Johnson, 445 F.3d 339, 341-42

(4th Cir. 2006); United States v. Moreland, 437 F.3d 424, 433 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006); United States v.

Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309

(2006).    Because one panel of this court cannot overrule another,

we    decline   Hegmon’s     invitation      to    ignore    established    circuit

authority.      See United States v. Chong, 285 F.3d 343, 346-47 (4th

Cir. 2002).

            Finally, Hegmon asserts that his sentence is unreasonable

because it is it greater than necessary to comply with the purposes

of sentencing set forth in § 3553(a).               A defendant can only rebut

the    presumption     a   properly      calculated         Guidelines    range    is

reasonable “by demonstrating that the sentence is unreasonable when

measured    against    the    §   3553(a)     factors.”         United    States   v.

Montes-Pineda,     445     F.3d   375,    379     (4th   Cir.    2006)     (internal

quotation marks and citation omitted), petition for cert. filed, __

U.S.L.W. __ (U.S. July 21, 2006) (No. 06-5439).                     A post-Booker

sentence    may   be   unreasonable       for     procedural     and     substantive


                                      - 3 -
reasons.       “A   sentence   may    be   procedurally      unreasonable,     for

example, if the district court provides an inadequate statement of

reasons . . . .       A sentence may be substantively unreasonable if

the   court    relies   on   an    improper   factor    or     rejects   policies

articulated by Congress or the Sentencing Commission.”                      United

States   v.    Moreland,     437    F.3d   424,   434   (4th    Cir.)    (internal

quotation marks and citation omitted), cert. denied, 126 S. Ct.

2054 (2006).

              Hegmon’s seventy-eight month sentence is presumptively

reasonable because it is within both the properly calculated

Guidelines range and the applicable statutory maximum.                   Moreover,

the   record     reflects    that    the    district    court    complied    with

§ 3553(a), and explicitly considered the nature and circumstances

of the offense, Hegmon’s history and characteristics, and the need

for deterrence.

              For the foregoing reasons, we affirm the district court’s

judgment.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                                          AFFIRMED




                                      - 4 -